UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7353



RALPH RAY TENNANT, JR.,

                                             Petitioner - Appellant,

          versus


THOMAS MCBRIDE, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-04-251-1-FPS)


Submitted:   November 21, 2005            Decided:   December 8, 2005


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ralph Ray Tennant, Jr., Appellant Pro Se. Dawn Ellen Warfield,
OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ralph Ray Tennant, Jr., seeks to appeal the district

court’s judgment adopting and affirming the magistrate judge’s

report and recommendation and denying relief on his 28 U.S.C.

§ 2254 (2000) petition.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).             A certificate of appealability will

not   issue    absent    “a    substantial       showing    of    the   denial       of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).             A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find    both    that    the    district    court’s       assessment     of    his

constitutional      claims      is     debatable     or     wrong    and      that    any

dispositive procedural rulings by the district court are also

debatable or wrong.            See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have independently

reviewed the record and conclude Tennant has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions      are     adequately      presented      in    the

materials      before   the     court    and     argument    would      not    aid    the

decisional process.

                                                                              DISMISSED




                                         - 2 -